Citation Nr: 1411272	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-10 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1974.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was certified to the Board by the Pittsburgh, Pennsylvania RO.

In September 2011, the Veteran testified at a travel board hearing before the undersigned.  The hearing transcript is of record.  

There are no pertinent records in the Veteran's Virtual VA and VBMS files.

The issue of entitlement to service connection for a right knee disorder, to include secondary to a left knee disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The appellant sustained a left knee injury inservice that has caused chronic disability since.  


CONCLUSION OF LAW

A left knee disorder, to include post operative residuals of a left knee meniscectomy postoperative residuals of anterior cruciate ligament reconstruction, and degenerative joint disease was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Given the decision  to grant entitlement to service connection for a left knee disorder any failure to properly notify or assist the appellant is harmless.

Law and analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In this case, the Veteran contends he has a left knee disorder that is related to an injury sustained while serving in the military.  Service treatment records show that in May 1972 he was treated for a twisting left knee injury sustained while playing baseball.  X-ray examination was within normal limits, and an orthopedist diagnosed a medial collateral strain.  The leg was casted.  Follow up visits in June 1972 noted continued swelling, and at least one examiner diagnosed a questionable torn meniscus.  

The Veteran reported still having problems when he returned to an orthopedic clinic in January 1973.  The examiner opined that the appellant had chondromalacia and recommended exercises.

In June 1979, the appellant was seen by a private physician.  He reported a history of an old internal derangement of the left knee, and that he recently reinjured the joint.  X-ray studies revealed early calcification of the medical meniscus and evidence of abnormal intraarticular fluid accumulation.  A January 1980 left knee arthrogram revealed a small Baker's cyst but no other abnormality.  

In February 1980, the appellant underwent a left knee meniscectomy.  At that time the surgeon noted that the appellant reported sustaining an internal rotational injury six years prior with marked tenderness since.  The operative report shows that the surgery revealed a "gross old type tear" of entire two-thirds of the medial meniscus with splaying of the meniscus.

The Veteran did not seek VA compensation for a left knee disorder until 2009.

While the Veteran has reinjured his left knee since his 1980 surgery, the history is clear that he did injure his left knee inservice and that he had chronic disability thereafter both in service and postservice.  In October 2011, L.N. Sotos, M.D., an orthopedist, opined that the Veteran's left knee disorder is related to his military service.  There is no competent evidence to the contrary.  Finally, the Veteran's sworn testimony is both credible and highly consistent with the record.  As such, the Board finds that service connection for a left knee disorder is warranted.

The appeal is allowed.


ORDER

Entitlement to service connection for a left knee disorder, to include post-operative residuals of a left knee meniscectomy postoperative residuals of anterior cruciate ligament reconstruction, and degenerative joint disease, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


